350 S.W.3d 853 (2011)
Timothy O. WHITE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72979.
Missouri Court of Appeals, Western District.
October 18, 2011.
Mark A. Grothoff, Columbia, MO, for Appellant.
Mary H. More, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, P.J., CYNTHIA L. MARTIN, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Mr. Timothy O. White appeals the motion court's judgment denying his Rule 29.15 post-conviction relief motion.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).